..   .   ~                  \

     AO 245B (Rev. 02/08/2bt9) Jtidgment' in a Criminal Petty Ca~e (Modified)                                                                   Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                      v.                                                (For Offenses Committed On or After November l, 1987)


                                Daniel Solares-Rivera                                   Case Number: 3:19-mj-21612

                                                                                        Bridget Kennedy
                                                                                        Defendant's Attorney


         REGISTRATION NO. 84649298
         THE DEFENDANT:
          12:1 pleaded guilty to count(s) 1 of Complaint
                                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~



         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                Nature of Offense                                                                 Count Number(s)
         8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                       1

          D The defendant has been found not guilty on count(s)                 -~~~~~~~~~~~~~~~~~~




          D Count(s)                                                                     dismissed on the motion of the United States.

                                      \ '            IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                      :6 TIME SERVED                               D   ~~~~~~~~~
                                                                                                                             days

          12:1 Assessment: $10 WAIVED    12:1 Fine: WAIVED
          12:1 Court recommends USMS, ICE, or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time o(arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                                                         charged in case


              IT IS ORDERED that the defendant shall:notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing' address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any ll}aterial change in the defendant's economic circumstances.

                                                                 F~l.ED
                                                                 APR 1 6 2019
         R .
          ece1ved      /;?"

                    D\JSM
                                ·a__/
                                  /
                            ~,/ _,,,"',,,---?'
                                                       ii~~~~~ ~l~T~:g~~ ~~fL~FUO~T'~u~L.-l~V-l---'tlf~f--lf[--'1--i-f-"<0LY_·---,-~-=-==------
                                                    BY                          DEP




         Clerk's Office Copy                                                                                                        3:19-mj-21612
